Citation Nr: 1449487	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a right foot disorder (clubfoot with hammertoes and callosities).

2.  Entitlement to a disability rating in excess of 30 percent for a left foot disorder (clubfoot with hammertoes and callosities).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to September 1943.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issues of entitlement to service connection for a back disability, knee disability, hypertension, gastrointestinal disorder and diabetes as secondary to the service-connected foot disorder, and entitlement a total disability evaluation based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2014 Informal Hearing Presentation.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of the highest rating available for his right foot disorder under any potentially applicable Diagnostic Code.  

2.  The Veteran is in receipt of the highest rating available for his left foot disorder under any potentially applicable Diagnostic Code.  

3.  It is not shown as to either foot that he has such impairment of function that he would be equally well served by an amputation with a prosthesis in place.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a schedular evaluation in excess of 30 percent for a right foot disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.63, 4.71a, Diagnostic Codes 5278, 5284 (2014).

2.  The criteria for entitlement to a schedular evaluation in excess of 30 percent for a right foot disorder and have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.63, 4.71a, Diagnostic Codes 5278, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a September 2014 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in July 2011 and September 2014, pursuant to the Board's July 2014 remand.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  Accordingly, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Board has considered whether staged ratings are applicable for any part of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

During the course of the appeal, the Veteran's right and left feet have been rated separately as 30 percent disabling under Diagnostic Codes 5278 and 5284, 38 C.F.R. § 4.71a.  He contends a higher rating is warranted.  

Under Diagnostic Code 5278, a 30 percent rating is warranted for unilateral claw foot (pes cavus) evidenced by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  A 50 percent rating, the highest available under this code, is warranted where claw foot occurs bilaterally.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5284, a 30 percent rating, the highest available under this code, is warranted for severe foot injuries.  38 C.F.R. § 4.71a.

A 40 percent rating is for application where there is loss of use of a foot.  38 C.F.R. § 4.71a, Code 5167.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

In June 2011, the Veteran submitted two statements from his private treating physicians.  In one statement, Dr. D.E. conveyed that he had been treating the Veteran since July 2008.  He indicated the Veteran had symptoms of chronic pain on soles of his feet and ambulated with the assistance of a cane and walker.  The private physician also noted difficulty with using a heal-to-toe gait.  In the other statement, Dr. V.M. confirmed the Veteran has had ongoing treatment for "metatarsalgia with painful calluses along the plantar aspect of the head and base of the fifth metatarsals bilaterally and occasional onychocryptosis with right hallux."  He noted that his treatment consisted of removal of lesions, the use of insoles, and a resection of the "offending border" when severe onychocryptosis was present.

The Veteran attended a VA examination in July 2011.  During this examination, he complained of progressing foot pain partially alleviated by rest and elevation, with no relief from the use of heat or cold treatment.  He reported bilateral symptoms of pain, swelling, redness, fatigability, weakness, and lack of endurance.  There were no reported flare-ups.  Functional limitations were described as an inability to stand for more than a few minutes or walk more than a few yards.  He reported the use of corrective shoes, orthotic inserts and a walker.  The results of his left and right foot examination revealed evidence of painful motion, swelling, tenderness, instability, weakness, and abnormal weight bearing.  There was evidence of flexible hammertoes involving digits 2 to 5 and evidence of claw foot with tight plantar fascia, dropped forefoot, and decreased ankle range of motion.  There was no malunion or nonunion of the tarsal or metatarsal bones, no flatfoot, no muscle atrophy of the foot, and no other foot deformity.  The Veteran exhibited a slow cadence and a hunched over unsteady gait that required the use of a walker for balance and stability.  He had an apropulsive gait bilaterally.  X-ray findings showed bilateral pes cavus with arthritic changes, hallux valgus deformity with sever osteopenia, and clubfoot deformity.  The examiner diagnosed him with bilateral pes cavus/claw foot and osteoarthritis of the feet.  At the time of the examination, the Veteran was a retired salesman.  

The Veteran attended another VA examination in September 2014, and reported flare-ups consisting of severe pain after standing on his feet longer than 10 minutes, accompanied by functional loss in the form of decreased endurance due to pain.  Upon examination, there was evidence of severe bilateral metatarsal pain due to claw foot deformity.  His acquired pes cavus resulted in hammer toes affecting all toes, definite tenderness under metatarsal heads, marked tenderness under metatarsal heads, very painful callosities, marked contraction of planar fascia with dropped forefoot, and marked varus deformity, bilaterally.  His right and left foot examination revealed evidence of pain that resulted in functional loss such as less movement than normal, excess fatigability, pain on movement, pain on weight-bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  There was also evidence of bilateral pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.  The examiner was unable to provide accurate range of motion during a flare-up or repetitive use as there was no flare-up at the time of examination.  The Veteran reported regularly using a walker and constantly using orthotics as assistive devices.  The examiner indicated that he would not be better served by amputation and application of a prosthesis as to either foot.

In addition, VA treatment records showed repeated complaints of worsening foot pain bilaterally and an inability to ambulate his barefoot on hard surfaces due to pain.

After reviewing the evidence of records, the Board notes the Veteran is already in receipt of the highest rating available under all applicable Diagnostic Codes for the foot.  As previously noted, a 30 percent disability rating is the highest rating available under Diagnostic Code 5284 for other injuries of the foot.  As for Diagnostic Code 5278, although a 50 percent rating is the highest available for bilateral claw foot, a rating under this code would result in a rating decrease from the Veteran's current 60 percent combined evaluation.  

It is noted that there is no evidence that the Veteran should be found to have the loss of use of either foot.  The examiner found that he would not be equally well served by an amputation and prosthetic device.  As such, a 40 percent rating under those provisions are not for application.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's right and left foot disorders, the benefit-of-the-doubt rule does not apply, and the claims are denied.  38 C.F.R. § 4.3.

Extraschedular Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's right and left foot disorders, which are primarily productive of pain and clubfoot with hammertoes and callosities.

The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disabilities.  Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged marked interference with employment or frequent periods of hospitalization in relation to the disabilities and such is not shown in the evidence of record.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disabilities and referral for extraschedular consideration is not warranted.

Further, evidence suggests that the Veteran retired from employment.  The total rating claim has been raised in association with the claims for service connection that are set out in the Introduction and are not otherwise for consideration as part of this appeal.


ORDER

Entitlement to a disability rating in excess of 30 percent for a right foot disorder is denied.

Entitlement to a disability rating in excess of 30 percent for a left foot disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


